Citation Nr: 0007469	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  93-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for right knee 
disability.

2.  Entitlement to a compensable rating for left knee 
disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of compression fractures of the thoracic and lumbar 
spine with arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was previously remanded by the 
Board for further development in November 1995.  While the 
case was in remand status, the evaluation for the veteran's 
service-connected back disability was increased to 20 
percent.  The case was returned to the Board in November 
1999.

The issue of entitlement to an evaluation in excess of 20 
percent for back disability is addressed in the remand at the 
end of this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims for compensable ratings for right and left knee 
disabilities has been obtained. 

2.  The veteran's right knee disability is not productive of 
functional impairment.

3.  The veteran's left knee disability is not productive of 
functional impairment.





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1999).

2.  The criteria for a compensable rating for left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
compensable ratings for right and left knee disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Further, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

When there is a question as to which of two evaluations is to 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1999).

Service connection for a history of degenerative changes with 
chondromalacia of the right and left knee was granted in the 
November 1991 rating decision on appeal.  The RO assigned 
separate zero percent ratings for these disabilities.  The 
zero percent ratings have been confirmed and continued in 
subsequent rating decisions.

The veteran's service medical records show that he was 
treated for knee complaints beginning in 1982, with no 
specific underlying trauma noted at that time.  He was then 
seen on multiple occasions throughout his service for knee 
complaints.  Examiners offered various diagnoses for the knee 
complaints, including chondromalacia, knee strain, and 
rertropatellar pain syndrome.  His service separation 
examination report dated in May 1991 shows that the veteran 
complained of continued knee swelling.  The examiner noted 
that the veteran had had chondromalacia patellae since 1982.  
The examination disclosed mild retropatellar crepitus.  

The portion of the October 1991 VA examination report 
covering orthopedic findings and final diagnoses is not of 
record and is not available.  VA x-rays associated with that 
examination revealed no evidence of fracture, dislocation, or 
bony or soft tissue abnormality, with respect to the knees.  

At his March 1992 VA examination, the veteran offered no 
complaints with respect to his knees.  No findings or 
diagnoses related to his knees were noted.

At his October 1992 personal hearing at the RO, the veteran 
testified that his knees stiffened up with walking, running, 
or extensive standing.  He testified that he was bothered by 
his knee discomfort in the performance of his job which 
requires extensive standing.  He reported one day of lost 
work due to his knee symptoms.

At his December 1992 VA examination, the veteran complained 
of continued knee pain.  The examination showed findings of 
essentially equal measurements with respect to his right and 
left thighs and legs.  The veteran was able to move his knees 
from 0 through 155 degrees of excursion.  The examiner found 
no synovial thickening, effusion, or instability.  No 
patellofemoral apprehension, grating, or plica signs were 
found.  The examiner found both lower extremities to be 
normal.  X-rays of both knees were normal.  The examiner 
diagnosed normal knees.  

VA medical records show that the veteran underwent physical 
therapy for, among other things, his knee pain over the 
period November 1992 to December 1994. 

Private medical records show that the veteran was treated 
over the period January 1993 to April 1996 for pain affecting 
his hips, lower back, and left wrist.  Significantly, the 
veteran made no complaints of knee pain during these private 
examinations.  Further, no knee pathology was identified.  
Specifically, in a December 1995 report, a physician wrote 
that the veteran exhibited full range of motion of the knees.  
In a January 1995 report, a physician stated that the veteran 
exhibited normal strength and symmetrical muscle strength 
reflexes of 2+ with respect to both lower extremities; there 
was no electrodiagnostic evidence of a right or left lower 
extremity radiculopathy, plexopathy, or mononeuropathy.

In response to the Board's November 1995 remand, the veteran 
underwent further VA examination in May 1996.  At that 
examination, the veteran complained of pain and swelling 
affecting his knees, especially when walking.  The veteran 
reported that he had difficulty getting up from a squatting 
position due to weakness and pain.  He also reported 
occasional popping and cracking sensations.  The veteran 
stated that his knee symptoms stemmed from no specific 
inservice trauma but rather were associated with physical 
training.  He asserted that his symptoms had not changed 
since service.  On physical examination, the veteran appeared 
to be in no distress and he was able to walk well with a 
normal heel-toe gait and his equilibrium was normal.  
Examination of the knees showed no swelling or deformities.  
No atrophy of either quadriceps muscle was found and 
quadriceps circumferences were found to be equal.  No atrophy 
of the calves was found, and there was good muscle tone and 
contraction.  Patellar compression revealed no tenderness.  
The veteran was able to achieve range of motion from 0 
degrees extension through 140 degrees flexion for both knees; 
the examiner described this as full range of motion.  The 
examiner reported that x-rays of the knees were normal.  The 
examiner diagnosed normal knees.  The examiner also opined 
that the veteran's knees were stable and that there was no 
knee disability.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees or a 10 
percent evaluation if flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The record reflects that the veteran has registered knee 
complaints.  On examination for discharge, crepitus was noted 
but no resulting functional impairment was identified.  All 
post-service x-ray examinations have been negative.  In 
addition, all clinical findings were normal on the VA 
examinations of the veteran's knees in December 1992 and May 
1996.  Both of these examinations resulted in the conclusion 
that the veteran's knees were normal.  In fact, the May 1996 
examiner specifically concluded that there was no disability 
of either knee.  Moreover, the private treatment records 
document no complaint or functional impairment related to 
either knee.  In sum, the medical evidence establishes that 
neither knee disability is productive of functional 
impairment.  Therefore, even with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), the Board must conclude that the veteran's left and 
right knee disabilities are properly evaluated as 
noncompensably disabling.  

With respect to the disability ratings discussed above, the 
Board has also considered whether there should be referral to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1999).  In view of the evidence demonstrating that neither 
disability is productive of functional impairment, the Board 
has no reason to believe that the average industrial 
impairment resulting from the veteran's disabilities would be 
to a compensable degree.  Therefore, the Board finds that the 
criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable rating for right knee disability 
is denied. 

Entitlement to a compensable rating for left knee disability 
is denied.


REMAND

The Board remanded this case in November 1995 for further 
development, to include VA examination of the veteran's 
service-connected back disability.  The requested examination 
was performed in May 1996.  The examiner reported the ranges 
of motion of the veteran's spine, noted that the veteran 
complained of pain on the range of motion testing and 
concluded that the veteran had chronic low back pain.  The 
examiner did not assess the degree of low back pain or 
identify the functional impairment due to low back pain, to 
include functional impairment on repeated use or during 
flare-ups.  Consequently, the examination report is not 
adequate for rating purposes.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In light of these circumstances, the claim for a rating in 
excess of 20 percent for back disability is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file all treatment records , i.e., 
outpatient records and/or hospital 
summaries, for the veteran from the VA 
Medical Center in Saginaw, Michigan, 
reflecting treatment of the veteran for 
the service-connected back disability 
since December 1994. 

2.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected residuals of 
compression fractures of the thoracic and 
lumbar spine with arthritis.  All 
indicated studies, including x-ray 
studies, must be performed.  The 
physician should identify all current 
manifestations of the residuals of 
compression fractures of the thoracic and 
lumbar spine with arthritis.  The 
examiner should specifically comment on 
whether there is vertebral deformity due 
to the veteran's service-connected 
compression fractures of the spine.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also be requested to identify any 
objective evidence of pain.  In reporting 
the results of range of motion testing, 
the examiner should identify all 
excursions of motion accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any pain.  
The physician should also express an 
opinion concerning whether the service-
connected disability would be productive 
of additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  The RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202  (1995).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 


